I must respectfully disagree with my brothers in the majority as to the result they reached in disposing of defendant's second, third and fourth assignments of error.
It would appear that, after the failure to consummate the marriage on the wedding night, both parties were at fault, in that neither made any further attempt at consummation. In theDarling case, the court declined to employ the legal fiction of retroactive nullification to a nonconsummated and annulled second marriage where the fiction would have operated to work an injustice upon the first husband of the wife who, had the fiction been employed, would have been required to pay alimony to the ex-wife upon the annulment of her second marriage. The court found that the relation-back doctrine should be employed to promote justice between parties to a voidable marriage. In Gross
v. Gross (1984), 11 Ohio St.3d 99, the Supreme Court of Ohio held that the promises of the parties in an antenuptial agreement are valid and enforceable even by one at fault, when the agreement provides for the disposition of property and for support or alimony upon divorce or separation, thus indicating contemplation of future misconduct or fault, where they fail to expressly provide that such misconduct or fault would extinguish the promises in the agreement. The Gross court held that, if the parties had intended that future misconduct would abrogate the promises, the parties "could very well have made this clear within the terms of the agreement." Id.
The antenuptial agreement in the instant matter provided, in pertinent part, as follows:
"Lynn Marie Reetz and Earl B. Lang, in contemplation of and in consideration of marriage promise and agree as follows:
"1.  The residence presently owned by Earl B. Lang at 268 E. Royal Forest Boulevard, Columbus, Ohio will be placed in the names of * * * [both] by a deed of joint ownership with right of survivorship (tenancy by the entireties) to be signed prior to marriage and placed with * * * [a third party], for recording after marriage, delivery of the deed to be effective on marriage."
Nowhere did the parties give any indication that they contemplated any future misconduct to arise in the marriage, the agreement failing to provide for proper division and alimony upon future divorce or separation of the parties; neither did the parties provide in the agreement that the promise to convey would be conditioned upon a consummated marriage but, rather, only upon marriage. Contrast Gross, supra, at 101, and Rudrick v. Thull
(1931), 39 Ohio App. 69, at 70-71.
Defendant submits that the omission of a requirement that the marriage be consummated as a prerequisite to the enforceability of the promise is analogous to the situation in Gross, where the parties failed to express that marital misconduct would extinguish their agreement. Defendant argues that had they intended that nonconsummation would abrogate the agreement they could very well have so provided and that the holding of Gross is controlling. I agree.
Given the determination of the majority as to defendant's second assignment of error, that the awarding of a decree of annulment for nonconsummation *Page 82 
necessarily involves a determination of fault, I would hold that the Gross decision is controlling in this matter. I cannot agree that the antenuptial agreement in Gross was different in the ultimate result from the agreement in the case at bar; thus, the omission of a provision in the parties' agreement to the effect that nonconsummation of the marriage would be a prerequisite to enforceability of the promises is taken as representing the parties' intent that nonconsummation would not extinguish the promise. In my view, under the Darling doctrine and the facts in this case, justice would not be served by applying retroactive nullification and relation-back to effect a failure of consideration and to avoid the promises contained in the agreement where the parties failed to expressly provide for its abrogation.
I would reverse and remand this cause to the trial court.